DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 10:	A controller IC of a touch sensing apparatus, comprising:
an oscillation circuit comprising a capacitor connected to a sensing coil and;
a digital converter configured to count an oscillation signal output from the oscillation circuit and to output a count value; and
a contact detector comprising:
a delay unit configured to delay the count value by a delay time and to output a delay count value,
a subtractor configured to subtract the delay count value and the count value and to output a difference value,
a comparator configured to compare the difference value and a comparison value and to generate a comparison signal, and
a determiner configured to determining whether an object is in contact according to a high level or a low level of the comparison signal,
wherein the determiner is further configured to compare the count value and the delay count value, [[in]] when the comparison signal is switched from the low level to the high level, and to determine whether the contact of the object is terminated.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 1, where the apparatus comprises “a contact detector configured to calculate variations in the count value with differently delayed delay times, and to detect a contact strength of an object according to the variations”, in combination with all the remaining limitations in the claim, and as indicated by applicant on pages 7-10 of the response filed 30 March 2021.
b.	In claim 10, where “the determiner is further configured to compare the count value and the delay count value, when the comparison signal is switched from the low level to the high level, and to determine whether the contact of the object is terminated”, in combination with all the remaining limitations in the claim, and as indicated by applicant on pages 10 and 11 of the aforementioned response.
c.	Claims 2-9 and 11-17 are allowed based on their dependence from one of claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/08/2021